DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Response to Amendment
The amendment of 07/27/2022 has been entered.
Disposition of claims: 
Claims 11 and 13-18 have been canceled.
Claims 1-10, 12, 19-26 are pending.
Claims 1 and 10 have been amended.
The amendments of claim 1 have overcome the rejections of claims 1-10, 12, and 19-26 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 1 and 10 have overcome:
the rejections of claims 1-9, 12, 19, and 21-26 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0346029 A1, hereafter Kim) in view of Lee et al. (US 2006/0103298 A1) and Fleetham et al. (“Efficient “Pure” Blue OLEDs Employing Tetradentate Pt Complexes with a Narrow Spectral Bandwidth”, Adv. Mater. 2014, vol. 26, pages 7116-7121, hereafter Fleetham) and Sawada et al. (US 2011/0024735 A1, hereafter Sawada), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action) and Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756), 
the rejections of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0346029 A1) in view of Lee et al. (US 2006/0103298 A1), Fleetham et al. (“Efficient “Pure” Blue OLEDs Employing Tetradentate Pt Complexes with a Narrow Spectral Bandwidth”, Adv. Mater. 2014, vol. 26, pages 7116-7121), and Sawada et al. (US 2011/0024735 A1, hereafter Sawada), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action) and Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756), as applied to claims 1-9, 12, and 19 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang), 
the rejections of claims 1-10, 12, 19, 21-26 under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2011/0024735 A1) in view of Lee et al. (US 2006/0103298 A1) and Fleetham et al. (“Efficient “Pure” Blue OLEDs Employing Tetradentate Pt Complexes with a Narrow Spectral Bandwidth”, Adv. Mater. 2014, vol. 26, pages 7116-7121), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action) and Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756), and 
the rejections of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2011/0024735 A1) in view of Lee et al. (US 2006/0103298 A1) and Fleetham et al. (“Efficient “Pure” Blue OLEDs Employing Tetradentate Pt Complexes with a Narrow Spectral Bandwidth”, Adv. Mater. 2014, vol. 26, pages 7116-7121), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action) and Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756), as applied to claims 1-10, 12, 19, 21-26 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of pages 29-32 of the reply filed 07/27/2022 regarding the rejections of claims 1-9, 12, 19, and 21-26 under 35 U.S.C. 103 over Kim/Lee/Fleetham/Sawada/Merriam-Webster/Hang, the rejections of claims 19-20 under 35 U.S.C. 103 over Kim/ Lee/Fleetham/Sawada/Merriam-Webster/Hang/Pang, the rejections of claims 1-10, 12, 19, 21-26 under 35 U.S.C. 103 over Sawada/Lee/Fleetham/Merriam-Webster/Hang, and the rejections of claims 19-20 under 35 U.S.C. 103 over Sawada/Lee/Fleetham/Merriam-Webster/Hang/Pang set forth in the Office Action of 05/31/2022 have been considered. 
Applicant argues that the cited references do not discuss, teach, or suggest at least the new feature incorporated in the amended claim 1. 
Those rejections have been withdrawn.
The amended claims exclude the compound taught by Sawada (i.e. Compound H2-49 of claim 10); however, the instant claims still claim Compound H2-57 which has similar structure as H2-49. The only difference between two compounds is that Compound H2-57 has acridine substitution groups instead of carbazole groups. New references teach that carbazole and acridine are used alternatively, and acridine has advantage over carbazole. New grounds of rejections are applied.
Applicant’s arguments see the second paragraph of page 33 through the first paragraph of page 34 of the reply filed 07/27/2022 regarding the provisional rejections of 
set forth in the Office Action of 05/31/2022 have been considered. 
Applicant argues that Application ‘763 and Application ‘743 were filed later than the instant application. Applicant further argues that all other rejections are overcome herein, the provisional obviousness-type double patenting rejections need to be withdrawn without requiring a terminal disclaimer. 
Respectfully, Applicant’s arguments are found not persuasive.
As outlined above, new grounds of rejections are applied such that the provisional non-statutory double patenting rejections are not the only remaining rejections. The rejections are maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Applicant recites “X1 to X4 are each independently N or C, provided that at least one of X1 to X4 is C,” It is suggested to change “X1 to X4” to “X1 to X4”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (EP 2461390 B1, hereafter Kitamura).
Regarding claims 1, 3-5, 8-9, and 19, Kitamura discloses an organic light emitting device comprising a layer comprising a compound of Formula (1) and an emission layer comprising a complex of Formula (C-1) ([010]).
Kitamura teaches that the compound of Formula (1) can be incorporated in the emission layer ([062]-[063]).
Kitamura exemplifies an organic light emitting device comprising a first electrode, an emission layer (Compound 4, Compound H-2, and Compound 3-5), and a second electrode (Device 2-10 in [294], Table3).

    PNG
    media_image1.png
    251
    465
    media_image1.png
    Greyscale

Compound 3-5 of Kitamura reads on the limitation of Applicant’s first compound of Formula 1 of claim 1, wherein M is a transition metal, provided M is not Ir (M is Pt); X1-X4 are N or C, provided that at least one of X1 to X4 is C; T11 to T14 are each a chemical bond; ring CY1 to CY4 are each independently selected from a C5-C30 carbocyclic group (CY1 and CY4 are each phenyl) and a C1-C30 heterocyclic group (CY2 and CY3 are each pyridine); two bonds between X2 and M and between X3 and M are each coordinate bond, and the others are each covalent bond; T1 and T3 are each single bond; T2 is *-C(R6a)(R6b)-*’; R1 to R4 and R6a and R6b can be hydrogen, a substituted or unsubstituted C1-C60 alkyl group (methyl), or a substituted or unsubstituted C6-C60 aryl group (phenyl).
The Compound H-2 of Kitamura reads on the limitation of Applicant’s third compound of Formula 3 of claim 1, wherein ring CY71 and CY72 are each a C5-C30 carbocyclic group (benzene); X81 is single bond; R71 and R72 are each hydrogen; a71 and a72 are each 0; and * indicates a binding site of Formula 3 to an N-carbazolyl phenyl group.

    PNG
    media_image2.png
    330
    496
    media_image2.png
    Greyscale

The Compound 4 of Kitamura reads on the limitation of Applicant’s second compound of Formula 2 of claim 1, wherein CY51 to CY53 are each independently C5-C30 carbocyclic group (benzene); L51 is a substituted or unsubstituted carbocyclic group (phenylene); b51 is 1; b52 and b53 are each 0; X54 and X56 are each N; X55 is C(R55); R52 to R53 and R55 are each hydrogen; R51 is a substituted or unsubstituted C1-C60 heteroaryl group or a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group (carbazolyl); a51 to a53 are each 5; provided that in Formula 2, two of R51 to R53 are not simultaneously a substituted or unsubstituted carbazolyl group. With this interpretation the organic light emitting device of Kitamura (Device 2-10 in [294], Table3) reads on all the limitations of claims 1, 3-4, and 8-9.
Alternatively, the Compound 4 of Kitamura reads on the limitation of Applicant’s second compound of Formula 2 of claim 1, wherein CY51 to CY53 are each independently C5-C30 carbocyclic group (benzene); L53 is a substituted or unsubstituted carbocyclic group (phenylene); b53 is 1; b51 and b52 are each 0; X54 and X55 are each N; X56 is C(R56); R51 to R52 and R56 are each hydrogen; R53 is a substituted or unsubstituted C1-C60 heteroaryl group or a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group (carbazolyl); a51 to a53 are each 5; provided that in Formula 2, two of R51 to R53 are not simultaneously a substituted or unsubstituted carbazolyl group. With this interpretation the organic light emitting device of Kitamura (Device 2-10 in [294], Table3) reads on all the limitations of claims 1, 3, 5, and 8-9.
Applicant claims an apparatus in claim 19.
The definition of an apparatus is “a set of materials or equipment designed for a particular use” as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
The Organic light emitting device of Kitamura is an electronic apparatus, because 1) the device comprises electronic materials and is operated by electrons, and 2) the device comprises a set of materials or equipment (electrodes and light-emitting materials) designed for a particular use (illuminating light), meeting all the limitations of claim 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (EP 2461390 B1).
Regarding claim 2, the organic light emitting device of Kitamura (Device 2-10 in [294], Table3) reads on all the features of the claim 1 as outlined above.
The organic light emitting device of Kitamura comprises a first electrode, an emission layer, and a second electrode, wherein the emission layer comprises a first compound (Compound 3-5), a second compound (Compound 4), and a third compound (Compound H-2).
The bond between X1 and M and the bond between X4 and M of the first compound (Compound 3-5 of Kitamura) are not each a coordinate bond; however, Kitamura does teach that a compound represented by Formula (C-2) of Kitamura can be used as the phosphorescent dopant ([012]). Kitamura exemplifies Compound 3-5 as the phosphorescent dopant ([136]). 

    PNG
    media_image3.png
    145
    376
    media_image3.png
    Greyscale

The Compound 6-1 of Kitamura reads on the limitation of Applicant’s first compound of Formula 1 of claim 1, wherein M is a transition metal, provided M is not Ir (M is Pt); X1-X4 are N or C, provided that at least one of X1 to X4 is C; T11 to T14 are each a chemical bond; ring CY1 to CY4 are each independently selected from a C5-C30 carbocyclic group (CY2 and CY3 are each phenyl) and a C1-C30 heterocyclic group (CY1 and CY4 are each naphthyl); two bonds between X1 and M and between X4 and M are each coordinate bond, and the others are each covalent bond; T1 and T3 are each single bond; T2 is *-C(=O)-*’; R1 to R4 can be hydrogen; and a1-a4 are each 0.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Kitamura by substituting the metal complex Compound 3-5 with Compound 6-1 as taught by Kitamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of Compound 3-5 with Compound 6-1 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound 6-1 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Kitamura (1) comprising a first electrode, an emission layer, and a second electrode, wherein the emission layer comprises a first compound (Compound 6-1), a second compound (Compound 4), and a third compound (Compound H-2), meeting all the limitations of claim 2 (Note the modified device reads on claims 1-5 and 8-9).
Regarding claims 6-7, the organic light emitting device of Kitamura (Device 2-10 in [294], Table3) reads on all the features of the claim 1 as outlined above.
The organic light emitting device of Kitamura comprises a first electrode, an emission layer, and a second electrode, wherein the emission layer comprises a first compound (Compound 3-5), a second compound (Compound 4), and a third compound (Compound H-2).
The second Compound 4 of Kitamura does not read on the limitations of claim 6; however, Kitamura does teach the compound of Formula (1) of Kitamura can be incorporated into the emission layer of the device of Kitamura ([062]-[063]).
Kitamura exemplifies Compound 60 as the compound of Formula (1) of Kitamura ([059]).

    PNG
    media_image4.png
    205
    432
    media_image4.png
    Greyscale


The Compound 60 of Kitamura reads on the limitation of Applicant’s second compound of Formula 2 of claim 1, wherein CY51 to CY53 are each independently C5-C30 carbocyclic group (benzene); b51 to b53 are each 0; X54 and X55 are each N; X56 is C(R56); R51 to R53 are a substituted or unsubstituted C6-C60 aryl group (phenyl), a substituted or unsubstituted C1-C60 heteroaryl group, or a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group (carbazolyl); a51 to a52 are each 1; a53 is 2; provided that in Formula 2, two of R51 to R53 are not simultaneously a substituted or unsubstituted carbazolyl group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Kitamura by substituting the Compound 4 of Kitamura with Compound 60 of Kitamura as taught by Kitamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of Compound 4 with Compound 60 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound 60 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Kitamura (1) comprising a first electrode, an emission layer, and a second electrode, wherein the emission layer comprises a first compound (Compound 6-1), a second compound (Compound 60), and a third compound (Compound H-2), meeting all the limitations of claims 6-7 (Note the modified device reads on claims 1, 3-6, and 8-9).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (EP 2461390 B1) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang).
Regarding claims 19-20, the organic light emitting device of Kitamura (Device 2-10 in [294], Table3) reads on all the features of the claim 1 as outlined above.
The organic light emitting device of Kitamura comprises a first electrode, an emission layer, and a second electrode, wherein the emission layer comprises a first compound (Compound 3-5), a second compound (Compound 4), and a third compound (Compound H-2).
Kitamura does not disclose a specific electronic apparatus comprising a thin film transistor and the organic light emitting device of Kitamura; however, Kitamura does teach that the organic light emitting device of Kitamura can be used for a display device ([260]).
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kitamura by incorporating the device into the electronic apparatus of Pang, as taught by Kitamura and Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting device in the electronic apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The modification provides an electronic apparatus comprising the organic light emitting device of Kitamura, and a thin film transistor, wherein the first electrode of the organic light emitting device is electrically coupled to the source electrode or the drain electrode of the thin film transistor, meeting all the limitations of claims 19-20.

Claims 1-10, 12, 19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2011/0024735 A1, hereafter Sawada) in view of Lee et al. (US 2006/0103298 A1, hereafter Lee), Duan et al. (US 2018/0013073 A1, hereafter Duan), Cha et al. (“Effect of increasing electron donor units for high-efficiency blue thermally activated delayed fluorescence”, Dyes and Pigments, 2017, vol. 140, page 399-406, hereafter Cha), Im et al. (“Molecular Design Strategy of Organic Thermally Activated Delayed Fluorescence Emitters”, Chem. Mater. 2017, vol. 29, page 1946-1963, hereafter Im), and Fleetham et al. (“Efficient “Pure” Blue OLEDs Employing Tetradentate Pt Complexes with a Narrow Spectral Bandwidth”, Adv. Mater. 2014, vol. 26, pages 7116-7121, hereafter Fleetham), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action) and Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756, hereafter Hang).
Regarding claims 1-9 and 19, Sawada discloses an organic light emitting device (Fig. 1 and [054]) comprising a first electrode (anode, 2 in Fig. 1), an emission layer (light emitting layer, 5 in Fig. 1), and a second electrode (cathode, 7 in Fig. 1).
Sawada exemplifies an organic light emitting device (Example 12 in [076]) comprising a first electrode (ITO), an emission layer comprising a host (Compound 1) and a phosphorescent dopant, and a second electrode (Al).
Sawada discloses a compound (Formula (1) in [022]) used as the host material of the emission layer of the organic light emitting device of Sawada ([025]-[026], [047]), wherein in Formula (1) Ar can be a divalent aromatic heterocyclic group of 3-18 carbon atoms; L can be a direct bond; X can be methine group; R can be each independently hydrogen, an alkyl group of 1-6 carbon atoms or an aromatic hydrocarbon group of 6-18 carbon atoms; and n can be an integer 1-3 ([022]).

    PNG
    media_image5.png
    310
    649
    media_image5.png
    Greyscale


Sawada exemplifies Compound 13 as the subspecies of Formula (1) ([046]).
Sawada does not disclose a specific organic light emitting device comprising Compound 13; however, Sawada does teach that the compound of Sawada (i.e. Formula (1)) can be used the host material of the organic light emitting device of Sawada ([025] and (6) in [026]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Sawada (Example 12) by substituting the host Compound 1 with Compound 13 of Sawada, as taught by Sawada.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of Compound 1 with Compound 13 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound 13 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Sawada comprising first electrode (ITO), an emission layer comprising a host (Compound 13 of Sawada) and a phosphorescent dopant, and a second electrode (Al).
The Modified organic light emitting device of Sawada does not comprise two hosts in the emission layer.
Lee teaches that use of two host materials in the emission layer of an organic light emitting is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
Lee further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]). Lee exemplifies the first host compound including mCP (“m-biscarbazolylphenyl” in [029]) and the second host compound including triazines ([031]).
Cha teaches that the Compound 13 of Sawada is a delayed fluorescent material (“thermally activated delayed fluorescence (TADF)” in Abstract; BisCz-Trz in Scheme 1).
Duan discloses an organic light emitting device comprising an emission layer, wherein the emission layer comprises a hole transporting host, an electron transporting host, and a phosphorescent emitter, wherein one of the two host materials is a TADF material ([009]).
Duan teaches that the invention of Duan provides improved energy transfer between the host and the guest, reduced doping proportion, suppressed attenuation, prolonged lifetime, and better device performance ([025], [035]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Sawada by adding s second host material of mCP in the emission layer, as taught by Lee, Duan, and Cha.
The motivation of doing so would provide suppressed crystallization of the first host material and improve device efficiency based on the teaching of Lee, and provide improved energy transfer between the host and the guest, reduced doping proportion, suppressed attenuation, prolonged lifetime, and better device performance based on the teaching of Duan.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides an organic light emitting device of Sawada as modified by Lee, Duan, and Cha comprising first electrode (ITO), an emission layer comprising a first host (electron transporting host Compound 13 of Sawada having TADF property), a second host (hole transporting host mCP), and a phosphorescent dopant, and a second electrode (Al).
The first host Compound 13 of Sawada does not read on the second compound of Formula 2; however, it has similar structure as Applicant’s second compound H2-57. The difference is that the Compound 13 of Sawada has carbazole while Applicant’s Compound H2-67 has acridine at the position corresponding to R51 and R52 of Formula 2. 
Cha teaches that the Compound 13 of Sawada is a delayed fluorescent material (“thermally activated delayed fluorescence (TADF)” in Abstract; BisCz-Trz in Scheme 1).
Cha further teaches that the carbazole unit is a donor group (the last paragraph of page 401).
Im teaches that a TADF compound comprises a donor group and an acceptor group (“3. Molecular design of TADF emitters” on page 1949, and Tables 1 and 2), and both carbazole and acridine are directed to the donor groups (Table 1).
Im teaches that carbazole is a weak donor (page 1954, column 1, paragraph 3) and introducing strong donor such as an acridine provides decreased ΔEST (page 1951, column 1, paragraph 1) and short τ (page 1951, column 1, paragraph 3; and short τ  is beneficial for the TADF emitters in the last paragraph of column 2 of page 1949). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the TADF host Compound 31 of Sawada of the organic light emitting device of Sawada as modified by Lee, Duan, and Cha by substituting each of the carbazole group with an acridine group, as taught by Cha and Im.
The motivation of doing so would provide decreased ΔEST and short τ based on the teaching of Cha and Im.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of carbazole with acridine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, and Im comprising first electrode (ITO), an emission layer comprising a first host (Modified Compound 13 of Sawada), a second host (mCP), and a phosphorescent dopant, and a second electrode (Al).

    PNG
    media_image6.png
    250
    695
    media_image6.png
    Greyscale

The Modified Compound 13 of Sawada has identical structure of Applicant’s second compound of Formula 2 of claim 1, wherein CY51 to CY53 are each independently C5-C30 carbocyclic group (benzene); b51 to b53 are each 0; X54 to X56 are each N; R51 and R52 are each C1-C60 heteroaryl group (acridine); and a51 and a52 are each 1; a53 is 0; and provided that in Formula 2, two of R51 to R53 are not simultaneously a substituted or unsubstituted carbazole group.

    PNG
    media_image7.png
    170
    428
    media_image7.png
    Greyscale

The host compound mCP reads on the limitation of Applicant’s third compound of Formula 3 of claim 1, wherein ring CY71 and CY72 are each a C5-C30 carbocyclic group (benzene); X81 is single bond; R71 and R72 are each hydrogen; a71 and a72 are each 0; and * indicates a binding site of Formula 3 to an N-carbazolyl phenyl group.
The Organic light emitting device of Sawada as modified by Lee, Duan, Cha, and Im does not comprise the third compound represented by Formula 1 of the instant claim 1; however, Sawada does teach that a Pt complex can be a phosphorescent dopant of the organic light emitting device of Sawada ([048]).
Fleetham discloses a light emitting diode wherein the emission layer comprises a phosphorescent dopant PtON7-dtb (Fig. 1; page 7117, column 2, last paragraph).

    PNG
    media_image8.png
    227
    493
    media_image8.png
    Greyscale


The phosphorescent dopant, PtON7-dtb of Fleetham reads on the limitation of Applicant’s first compound of Formula 1 of claim 1, wherein M is a transition metal, provided M is not Ir (M is Pt); X1, X2, and X4 are C; X3 is N; T11 to T14 are each a chemical bond; ring CY1 to CY4 are each independently selected from a C5-C30 carbocyclic group (CY2 and CY3 are each phenyl) and a C1-C30 heterocyclic group (CY1 is imidazole; CY4 is pyridine); two bonds between X1 and M and between X4 and M are each coordinate bond, and the others are each covalent bond; T1 is a single bond; T2 is *-O-*’; T3 is *-N(R7)-*’; R1 to R7 can be hydrogen; a substituted or unsubstituted C1-C60 alkyl group (tert-butyl or methyl), or a substituted or unsubstituted C6-C60 aryl group (phenyl); two groups selected from R1 to R7 are optionally linked via a single bond (R3 and R7 are linked).
Fleetham teaches the PtON7-dtb provides deep blue OLED (page 7117, column 2, last paragraph) with high efficiency and long operational lifetime (page 7119, column 2, last paragraph through page 7120, column 1, first paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Sawada as modified by Lee, Duan, Cha, and Im by substituting the phosphorescent dopant with PtON7-dtb, as taught by Sawada and Fleetham.
The motivation of doing so would have been to provide deep blue OLED with high efficiency and long operational lifetime, based on the teaching of Fleetham.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Sawada teaches a Pt-based phosphorescent dopant can be used in the device. The substitution of Pt-based phosphorescent dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham comprising a first electrode (ITO), an emission layer comprising a first compound (Modified Compound 13 of Sawada), a second compound (mCP), and a third compound (PtON7-dtb) as a dopant, and a second electrode (Al), meeting all the limitations of claims 1-9.
Applicant claims an apparatus in claim 19.
The definition of an apparatus is “a set of materials or equipment designed for a particular use” as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
The Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham is an electronic apparatus, because 1) the device comprises electronic materials and is operated by electrons, and 2) the device comprises a set of materials or equipment (electrodes and light-emitting materials) designed for a particular use (illuminating light), meeting all the limitations of claim 19.
Regarding claim 12, the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham reads on all the features of claim 1 as outlined above.
The Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham comprises a first electrode (ITO), an emission layer comprising a first compound (Modified Compound 13 of Sawada), a second compound (mCP), and a third compound (PtON7-dtb) as a dopant, and a second electrode (Al).
The Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham reads on the claim limitation above but fail to teach that a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more.
It is reasonable to presume that the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham reads on the claim limitation.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The decay time of the electroluminescent spectrum of the organic light emitting device is determined by the electroluminescence of the emitter of the device. The electroluminescence of the emitter of an organic light emitting device is substantially similar as the photoluminescence of the emitter because both luminescence are dominated by the inherent optoelectronic properties (i.e. orbital energy states) of the emitter.
Hang evidences that the decay time of the photoluminescence spectrum of PtON7 is 4.1 μs (Table 1). The compound PtON7 has identical backbone structure as the emitter of the device of Sawada as modified by Lee and Fleetham (PtON7-dtb); thus, the optoelectronic properties of PtON7 and PtON7-dtb are substantially same.
 It is expected that the decay time of the photoluminescence of PtON7-dtb being substantially similar as 4.1 μs, and the decay time of the electroluminescence of the organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham comprising the emitter PtON7-dtb being substantially similar as 4.1 μs.
Thus, the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham reads on the claim limitation; a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 10 and 21-26, the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham reads on all the features of claim 1 as outlined above.
The Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham comprises a first electrode (ITO), an emission layer comprising a first compound (Modified Compound 13 of Sawada), a second compound (mCP), and a third compound (PtON7-dtb) as a dopant, and a second electrode (Al).
The Modified Compound 13 of Sawada has similar structure as Applicant’s Compound H2-57. The only difference between the compounds is that the Modified Compound 13 of Sawada does not have phenyl substituents at the phenylene rings between the triazine and the acridine.

    PNG
    media_image9.png
    302
    651
    media_image9.png
    Greyscale

Sawada exemplifies phenyl as the aromatic hydrocarbon substituent group substituted at the meta position of the phenylene ring bonded to the central unit Ar of Formula (1) of Sawada (Compound 30 in [046]). 
Sawada further teaches that phenyl is one of preferred substituent groups because it provides high triplet energy level and avoids lowering of electrical durability accompanying a maldistribution of electrical charges ([032]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham by substituting the hydrogen atoms substituted to the phenyl ring disposed between the triazine and the acridine of the Modified Compound 13 of Sawada with phenyl as taught by Sawada.
The motivation of doing so would have been to provide high triplet energy level and avoids lowering of electrical durability accompanying a maldistribution of electrical charges based on the teaching of Sawada.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of hydrogen with phenyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The meta substitution position for the phenyl group taught in the example Compound 30 of Sawada ([046]; see the white arrow in the figure above) is different from the claimed meta position where the phenyl groups are substituted in Applicant’s compound H2-57 (the substitution position pointed by the black arrow in the figure above). However, the resultant compounds having phenyl groups at any of two meta substitution positions (both black and white arrows in the figure above) in each phenylene ring bonded to the central triazine ring are position isomers.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the Modified Compound of Sawada by substituting phenyl groups at the same meta position of the phenylene rings bonded to the triazine core as in Applicant’s Compound H2-57 (position pointed by the black arrow in the figure above). A compound in which the phenyl is substituted to any meta position with respect to the bond to the triazine core would represent a position isomer of Applicant’s Compound H2-57. One of ordinary skill in the art would expect that phenyl groups substituted to any one of two meta substitution positions would act in similar manner. 
The modification provides the organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (2) comprising a first electrode (ITO), an emission layer comprising the Modified Compound of Sawada (2) which has identical structure as Applicant’s Compound H2-57 as the first host, mCP as the second host, and PtON7-dtb as a dopant, and a second electrode (Al), meeting all the limitations of claim 10.
The Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (2) reads on the claim limitation above but fail to teach that the organic light-emitting device, 1) wherein the organic light-emitting device satisfies at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound, 2) wherein an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 3) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 4) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 5) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less, and 6) wherein an electroluminescence (EL) spectrum of the organic light-emitting device includes a first peak and a second peak, and the maximum emission wavelength of the first peak is in a range of about 390 nm to about 500 nm.
It is reasonable to presume that the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (2) meets all the limitations 1) through 6) above.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses an organic light emitting device comprising a first electrode, an emission layer, and a second electrode, wherein the emission layer includes a first compound of Formula 1, a second compound of Formula 2, and a third compound of Formula 3 ([062]-[063], examples 1-5 in Table 3).
The instant specification discloses that 1) the organic light-emitting device may satisfy at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound ([249]-[253]).
The instant specification discloses that 2) an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 3) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 4) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 5) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less ([255]).
The instant specification discloses that 6) the maximum emission wavelength of the first peak can be in a range of about 390 nm to about 500 nm ([264]).
The first compound of the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (PtON7-dtb) reads on all the features of the claimed first compound represented by Formula 1, as outlined above. Furthermore, the first compound has identical structure as Applicant’s specific embodiment D3 ([245]) and identical backbone structure as D8 in the Example devices 1-5 in Table 3.
The second compound of the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham reads on all the features of the claimed second compound represented by Formula 2, as outlined above. Furthermore, the second compound has identical structure as Applicant’s specific embodiment H2-57 ([246]).
The third compound of the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (mCP) reads on all the features of the claimed third compound represented by Formula 3, as outlined above. Furthermore, the third compound has identical structure as Applicant’s specific embodiment H3-1 ([247]).
All the claimed limitations 1) through 6) are subjected to the optoelectronic properties of the emission layer materials including first and second hosts and the phosphorescent emitter. Because each of the emission layer material of the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (2) is identical to Applicant’s specific embodiment, the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (2) should provide identical optoelectronic properties as Applicant’s claimed device.
Thus, the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (2) 1) wherein the organic light-emitting device satisfies at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound, 2) wherein an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 3) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 4) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 5) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less, and 6) wherein an electroluminescence (EL) spectrum of the organic light-emitting device includes a first peak and a second peak, and the maximum emission wavelength of the first peak is in a range of about 390 nm to about 500 nm, meeting all the limitations of claims 21-26.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham (2) is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2011/0024735 A1) in view of Lee et al. (US 2006/0103298 A1), Duan et al. (US 2018/0013073 A1), Cha et al. (“Effect of increasing electron donor units for high-efficiency blue thermally activated delayed fluorescence”, Dyes and Pigments, 2017, vol. 140, page 399-406), Im et al. (“Molecular Design Strategy of Organic Thermally Activated Delayed Fluorescence Emitters”, Chem. Mater. 2017, vol. 29, page 1946-1963), and Fleetham et al. (“Efficient “Pure” Blue OLEDs Employing Tetradentate Pt Complexes with a Narrow Spectral Bandwidth”, Adv. Mater. 2014, vol. 26, pages 7116-7121), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action) and Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756), as applied to claims 1-10, 12, 19, 21-26 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang).
Regarding claims 19-20, the Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham reads on all the features of claim 1 as outlined above.
The Organic light emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham comprises a first electrode (ITO), an emission layer comprising a first compound (Modified Compound 13 of Sawada), a second compound (mCP), and a third compound (PtON7-dtb) as a dopant, and a second electrode (Al).
Sawada as modified by Lee, Duan, Cha, Im, and Fleetham do not disclose a specific electronic apparatus comprising a thin film transistor and the organic light emitting device of Sawada as modified by Lee and Fleetham; however, Sawada does teach that the organic light emitting device of Sawada can be used to make an electronic apparatus (flat panel displays, display devices, television sets, and the like in [092]).
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Sawada as modified by Lee, Duan, Cha, Im, and Fleetham by incorporating the device into the electronic apparatus of Pang, as taught by Sawada and Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting device in the electronic apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The modification provides an electronic apparatus comprising the organic light emitting device of Sawada as modified by Lee and Fleetham, and a thin film transistor, wherein the first electrode of the organic light emitting device is electrically coupled to the source electrode or the drain electrode of the thin film transistor, meeting all the limitations of claims 19-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, and 19-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 18, and 20 of Application 16/859,763 (hereafter Application ‘763) in view of Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756) and Oshiyama et al. (JP 2004/273190 A, a machine translated English document is referred to, hereafter Oshiyama). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-10, the claim 1 of Application ‘763 claims a light emitting device comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first layer, and the first layer comprises a second compound (corresponding to “third compound” of Application ‘763) and a third compound (corresponding to “first compound” of Application ‘763).
Claim 11 of Application ‘763 claims a third compound (Compound HT-08) and a second compound (Compound ET-2-02).
Claim 12 of Application ‘763 claims the emission layer of the organic light emitting device of claim 1 comprises a dopant.
Claim 18 of Application ‘763 claims a dopant (Compound BD2).

    PNG
    media_image10.png
    529
    781
    media_image10.png
    Greyscale

Application ‘763 does not disclose a specific organic light emitting device wherein the second compound is Compound ET-2-02 and the third compound is Compound HT-08.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of claim 1 of Application ‘763 by using the Compound HT-08 as the third compound and the Compound ET-2-02 as the second compound of the device.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitutions of the third compound with Compound HT-08 and the second compound with Compound ET-2-02 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selections of Compound HT-08 as the third compound and Compound ET-2-02 as the second compound would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).
The modification provides a modified organic light emitting device of Application ‘763 comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first layer, and the first layer comprises a second compound (Compound ET-2-02) and a third compound (Compound HT-08).
The first layer of the modified organic light emitting device of Application ‘763 does not necessarily include the third compound as a dopant in the first layer; however, claim 12 of Application ‘763 claims a dopant can comprise the emission layer. It is noted that the first layer is included in the emission layer of the device according to the claim 1 of Application ‘763.
Oshiyama teaches that Compound HT-08 (corresponding to Compound (1) of Oshiyama in [051]) is used as the host material of the emission layer of an organic light emitting device ([024]) and used together with a known phosphorescent dopant in the emission layer ([032], [055]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of the modified organic light emitting device of Application ‘763 by incorporating a phosphorescent dopant in the first layer of the device.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). 
The modification provides an organic light emitting device of Application ‘763 as modified by Oshiyama comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first layer, and the first layer comprises a phosphorescent dopant, a second compound (Compound ET-2-02), and a third compound (Compound HT-08).
The first layer of the organic light emitting device of Application ‘763 as modified by Oshiyama does not have a first compound; however, the claim 18 of Application ‘763 claims Compound BD2 can be the dopant material of the emission layer. 
Compound BD2 is a known dopant compound of the emission layer of the light emitting device as taught by Hang (PtON1 in Scheme 1, Table 2).
Hang teaches that Compound BD2 provides excellent photophysical properties and high PLQY and radiative rate (page 6756, column 1, paragraph 2; and Table 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic light emitting device of Application ‘763 as modified by Oshiyama by using the Compound BD2 as the dopant of the first layer of the device, based on the teaching of Hang.
The motivation of doing so would have been to provide the organic light emitting device with the emission layer dopant having excellent photophysical properties and high PLQY and radiative rate, as taught by Hang.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). 
The modification provides an organic light emitting device of Application ‘763 as modified by Oshiyama and Hang comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first layer, and the first layer comprises a first compound (Compound BD2), a second compound (Compound ET-2-02), and a third compound (Compound HT-08).
Compound BD2 reads on the limitation of Applicant’s first compound of Formula 1 of claim 1, wherein M is a transition metal, provided M is not Ir (M is Pt); X2 and X3 are C; X1 and X4 are N; T11 to T14 are each a chemical bond; ring CY1 to CY4 are each independently selected from a C5-C30 carbocyclic group (CY2 and CY3 are each phenyl) and a C1-C30 heterocyclic group (CY1 is pyrazole; CY4 is pyridine); two bonds between X1 and M and between X4 and M are each coordinate bond, and the others are each covalent bond; T1 is a single bond; T2 is *-O-*’; T3 is *-N(R7)-*’; R1 to R7 can be hydrogen; a substituted or unsubstituted C1-C60 alkyl group (methyl), or a substituted or unsubstituted C6-C60 aryl group (phenyl); two groups selected from R1 to R7 are optionally linked via a single bond (R3 and R7 are linked).
Compound ET-2-02 reads on the limitation of Applicant’s second compound of Formula 2 of claim 1, wherein CY51 to CY53 are each independently C5-C30 carbocyclic group (benzene); b51 to b53 are each 0; X54 to X56 are each N; R51 to R53 are each –Si(Q1)(Q2)(Q3); a51 to a53 are each 1; and Q1 to Q3 are each a C6-C60 aryl group.
Compound HT-08 reads on the limitation of Applicant’s third compound of Formula 3 of claim 1, wherein ring CY71 and CY72 are each a C5-C30 carbocyclic group (benzene); X81 is single bond; R71 and R72 are each hydrogen; a71 and a72 are each 0; and * indicates a binding site of Formula 3 to an biphenyl-substituted carbazolyl group.
The organic light emitting device of Application ‘763 as modified by Oshiyama and Hang reads on all the limitations of claims 1-10.
Regarding claims 12 and 21-26, the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang reads on all the limitations of claim 1 as outlined above.
The organic light emitting device of Application ‘763 as modified by Oshiyama and Hang comprises a light emitting device comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first compound (Compound BD2), a second compound (Compound ET-2-02), and a third compound (Compound HT-08).
The organic light emitting device of Application ‘763 as modified by Oshiyama and Hang reads on the claim limitation above but fail to teach that 1) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more; 2) wherein the organic light-emitting device satisfies at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound, 3) wherein an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 4) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 5) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 6) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less, and 7) wherein an electroluminescence (EL) spectrum of the organic light-emitting device includes a first peak and a second peak, and the maximum emission wavelength of the first peak is in a range of about 390 nm to about 500 nm.
It is reasonable to presume that the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang meets all the limitations 1) through 7) above.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses an organic light emitting device comprising a first electrode, an emission layer, and a second electrode, wherein the emission layer includes a first compound of Formula 1, a second compound of Formula 2, and a third compound of Formula 3 ([062]-[063], examples 1-5 in Table 3).
The instant specification discloses that 1) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more ([262]).
The instant specification discloses that 2) the organic light-emitting device may satisfy at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound ([249]-[253]).
The instant specification discloses that 3) an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 4) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 5) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 6) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less ([255]).
The instant specification discloses that 7) the maximum emission wavelength of the first peak can be in a range of about 390 nm to about 500 nm ([264]).
The first compound of the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang reads on all the features of the claimed first compound represented by Formula 1, as outlined above. Furthermore, the first compound has identical structure as Applicant’s specific embodiment D2 ([245]).
The second compound of the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang reads on all the features of the claimed second compound represented by Formula 2, as outlined above. Furthermore, the first compound has identical structure as Applicant’s specific embodiment H2-4 ([246]).
The third compound of the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang reads on all the features of the claimed third compound represented by Formula 3, as outlined above. Furthermore, the third compound has identical structure as Applicant’s specific embodiment H3-2 ([247]).
All the claimed limitations 1) through 7) are subjected to the optoelectronic properties of the emission layer materials including first and second hosts and the phosphorescent emitter. Because each of the emission layer material of the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang is either identical to Applicant’s specific embodiment or at least within the scope of Applicant’s Formulas 1 to 3, the organic light emitting device of Application ‘763 should provide identical optoelectronic properties as Applicant’s claimed device.
Thus, the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang meets all the limitations 1) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more; 2) wherein the organic light-emitting device satisfies at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound, 3) wherein an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 4) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 5) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 6) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less, and 7) wherein an electroluminescence (EL) spectrum of the organic light-emitting device includes a first peak and a second peak, and the maximum emission wavelength of the first peak is in a range of about 390 nm to about 500 nm, meeting all the limitations of claims 12 and 21-26.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 19-20, the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang reads on all the limitations of claim 1 as outlined above.
The organic light emitting device of Application ‘763 as modified by Oshiyama and Hang comprises a light emitting device comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first compound (Compound BD2), a second compound (Compound ET-2-02), and a third compound (Compound HT-08).
Application ‘763 does not disclose a specific electronic apparatus comprising the organic light emitting device of Application ‘763; however, claim 20 of Application ‘763 claims the organic light emitting device of Application ‘763 can be incorporated into an electronic apparatus (“display apparatus”) comprising a thin film transistor comprising a source electrode and a drain electrode, wherein the first electrode of the organic light emitting device is electrically coupled to the source electrode or the drain electrode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang by incorporating the device into the electronic apparatus of claim 20 of Application ‘763, as taught by Application ‘763.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both organic light emitting devices are encompassed by the organic light emitting device claimed in claim 1 of Application ‘763. Thus substitution of organic light emitting devices would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The modification provides the modified electronic apparatus comprising a thin film transistor comprising a source electrode and a drain electrode, wherein the first electrode of the organic light emitting device of Application ‘763 as modified by Oshiyama and Hang is electrically coupled to the source electrode or the drain electrode.

Claims 1-9, 12, and 19-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, and 19 of Application 17/003,743 (hereafter Application ‘743) in view of Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-5 and 7-9, the claim 1 of Application ‘743 claims a light emitting device comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first compound (“a dopant”), a second compound (“a second host”), and a third compound (“a first host”). 

    PNG
    media_image11.png
    509
    753
    media_image11.png
    Greyscale


Claim 5 of Application ‘743 claims a third compound (Compound 1-21).
Claim 8 of Application ‘743 claims a second compound (Compound 2-13).
Claim 12 of Application ‘743 claims an organometallic compound (Compound 3-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of claim 1 of Application ‘743 by using the Compound 1-21 as the third compound and the Compound 2-13 as the second compound of the device 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound 1-21 is a known third compound of the device. Compound 2-13 is the known second compound of the device. Substitution of the third compound with Compound 1-21 and the second compound with Compound 2-13 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 1-21 as the third compound and the selection of Compound 2-13 as the second compound would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).
The modification provides a light emitting device comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first compound (“a dopant”), a second compound (Compound 2-13), a third compound (Compound 1-21). 
The first compound (“a dopant”) of the modified organic light emitting device does not read on the claimed first compound; however, Application ‘743 discloses an organometallic Compound 3-3.
The organometallic Compound 3-3 is a known dopant used with a host compound to make the emission layer of the light emitting device, as taught by Hang (PtON1 in Scheme 1, Table 2).
Hang teaches that Compound 3-3 provides excellent photophysical properties and high PLQY and radiative rate (page 6756, column 1, paragraph 2; and Table 2)
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic light emitting device of Application ‘743 by using the Compound 3-3 as the first compound (i.e. dopant) of the device.
The motivation of doing so would have been to provide the organic light emitting device with the emission layer dopant having excellent photophysical properties and high PLQY and radiative rate, based on the teaching of Hang.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). 
The modification provides an organic light emitting device of Application ‘743 as modified by Hang comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first compound (Compound 3-3), a second compound (Compound 2-13), a third compound (Compound 1-21).
Compound 3-3 reads on the limitation of Applicant’s first compound of Formula 1 of claim 1, wherein M is a transition metal, provided M is not Ir (M is Pt); X2 and X3 are C; X1 and X4 are N; T11 to T14 are each a chemical bond; ring CY1 to CY4 are each independently selected from a C5-C30 carbocyclic group (CY2 and CY3 are each phenyl) and a C1-C30 heterocyclic group (CY1 is pyrazole; CY4 is pyridine); two bonds between X1 and M and between X4 and M are each coordinate bond, and the others are each covalent bond; T1 is a single bond; T2 is *-O-*’; T3 is *-N(R7)-*’; R1 to R7 can be hydrogen; a substituted or unsubstituted C1-C60 alkyl group (methyl), or a substituted or unsubstituted C6-C60 aryl group (phenyl); two groups selected from R1 to R7 are optionally linked via a single bond (R3 and R7 are linked).
Compound 2-13 reads on the limitation of Applicant’s second compound of Formula 2 of claim 1, wherein CY51 to CY53 are each independently C5-C30 carbocyclic group (benzene); L51 to L53 are each a substituted or unsubstituted carbocyclic group (benzene); b51 to b53 are each 1; X54 to X56 are each N; R51 to R53 are each cyano group; and a51 to a53 are each 1.
Compound 1-21 reads on the limitation of Applicant’s third compound of Formula 3 of claim 1, wherein ring CY71 and CY72 are each a C5-C30 carbocyclic group (benzene); X81 is single bond; R71 and R72 are each hydrogen; a71 and a72 are each 0; * indicates a binding site of Formula 3 to a biphenyl-substituted carbazolyl group.
The organic light emitting device of Application ‘743 as modified by Hang reads on all the limitations of claims 1-5 and 7-9.
Regarding claim 6, the organic light emitting device of Application ‘743 as modified by Hang reads on all the limitations of claim 1 as outlined above.
A cyano group is not in the allowed list of R51 and R52 in claim 6; however, assignments of CY51 and CY52 can be changed such that the phenylene groups between the triazine and the cyano-substituted phenyl rings are assigned to CY51 and CY52 (i.e. no L51 and L52 exist in this new assignment).
That is, Compound 2-13 reads on the limitation of Applicant’s second compound of Formula 2 of claim 1, wherein CY51 to CY53 are each independently C5-C30 carbocyclic group (benzene); b51 to b53 are each 0; X54 to X56 are each N; R51 to R53 are each a substituted C6-C60 aryl group, wherein the substituent is each cyano group; and a51 to a53 are each 1, meeting all the limitations of claim 6.
Regarding claims 12 and 21-26, the organic light emitting device of Application ‘743 as modified by Hang reads on all the limitations of claim 1 as outlined above.
The organic light emitting device of Application ‘743 as modified by Hang comprises a light emitting device comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first compound (Compound BD2), a second compound (Compound ET-2-02), and a third compound (Compound HT-08).
The organic light emitting device of Application ‘743 as modified by Hang reads on the claim limitation above but fail to teach that 1) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more; 2) wherein the organic light-emitting device satisfies at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound, 3) wherein an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 4) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 5) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 6) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less, and 7) wherein an electroluminescence (EL) spectrum of the organic light-emitting device includes a first peak and a second peak, and the maximum emission wavelength of the first peak is in a range of about 390 nm to about 500 nm.
It is reasonable to presume that the organic light emitting device of Application ‘743 as modified by Hang meets all the limitations 1) through 7) above.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses an organic light emitting device comprising a first electrode, an emission layer, and a second electrode, wherein the emission layer includes a first compound of Formula 1, a second compound of Formula 2, and a third compound of Formula 3 ([062]-[063], examples 1-5 in Table 3).
The instant specification discloses that 1) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more ([262]).
The instant specification discloses that 2) the organic light-emitting device may satisfy at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound ([249]-[253]).
The instant specification discloses that 3) an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 4) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 5) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 6) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less ([255]).
The instant specification discloses that 7) the maximum emission wavelength of the first peak can be in a range of about 390 nm to about 500 nm ([264]).
The first compound of the organic light emitting device of Application ‘743 as modified by Hang reads on all the features of the claimed first compound represented by Formula 1, as outlined above. Furthermore, the first compound has identical structure as Applicant’s specific embodiment D2 ([245]).
The second compound of the organic light emitting device of Application ‘743 as modified by Hang reads on all the features of the claimed second compound represented by Formula 2, as outlined above. Furthermore, the first compound has identical structure as Applicant’s specific embodiment H2-4 ([246]).
The third compound of the organic light emitting device of Application ‘743 as modified by Hang reads on all the features of the claimed third compound represented by Formula 3, as outlined above. Furthermore, the third compound has identical structure as Applicant’s specific embodiment H3-2 ([247]).
All the claimed limitations 1) through 7) are subjected to the optoelectronic properties of the emission layer materials including first and second hosts and the phosphorescent emitter. Because each of the emission layer material of the organic light emitting device of Application ‘743 as modified by Hang is either identical to Applicant’s specific embodiment or at least within the scope of Applicant’s Formulas 1 to 3, the organic light emitting device of Application ‘763 should provide identical optoelectronic properties as Applicant’s claimed device.
Thus, the organic light emitting device of Application ‘743 as modified by Hang meets all the limitations 1) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more; 2) wherein the organic light-emitting device satisfies at least one of Condition 1 to Condition 4: Condition 1 - a lowest unoccupied molecular orbital (LUMO) energy level (eV) of the third compound > a LUMO energy level (eV) of the first compound, Condition 2 - the LUMO energy level (eV) of the first compound > a LUMO energy level (eV) of the second compound, Condition 3 - a highest occupied molecular orbital (HOMO) energy level (eV) of the first compound > a HOMO energy level (eV) of the third compound, and Condition 4 - the HOMO energy level (eV) of the third compound > a HOMO energy level (eV) of the second compound, 3) wherein an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the second compound is 0.1 eV to 1.0 eV, 4) wherein: an absolute value of a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first compound and a LUMO energy level of the third compound is 0.1 eV to 1.0 eV, 5) wherein an absolute value of a difference between a highest occupied molecular orbital (HOMO) energy level of the first compound and a HOMO energy level of the second compound is 1.25 eV or less, 6) wherein an absolute value of a difference between the HOMO energy level of the first compound and a HOMO energy level of the third compound is 1.25 eV or less, and 7) wherein an electroluminescence (EL) spectrum of the organic light-emitting device includes a first peak and a second peak, and the maximum emission wavelength of the first peak is in a range of about 390 nm to about 500 nm, meeting all the limitations of claims 12 and 21-26.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic light emitting device of Application ‘743 as modified by Hang is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 19-20, the organic light emitting device of Application ‘743 as modified by Hang reads on all the limitations of claim 1 as outlined above.
The light emitting device of Application ‘743 as modified by Hang comprises a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first compound (Compound 3-3), a second compound (Compound 2-13), a third compound (Compound 1-21).
Application ‘743 does not disclose a specific electronic apparatus comprising the organic light emitting device of Application ‘743 as modified by Hang; however, claim 19 of Application ‘743 claims the organic light emitting device of Application ‘763 can be incorporated into an electronic apparatus comprising a thin film transistor comprising a source electrode and a drain electrode, wherein the first electrode of the organic light emitting device is electrically coupled to the source electrode or the drain electrode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Application ‘743 as modified by Hang by incorporating the device into the electronic apparatus of claim 19 of Application ‘743, as taught by Application ‘743.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both organic light emitting devices are encompassed by the organic light emitting device claimed in claim 1 of Application ‘743. Thus substitution of organic light emitting devices would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The modification provides the modified electronic apparatus comprising a thin film transistor comprising a source electrode and a drain electrode, wherein the first electrode of the organic light emitting device of Application ‘743 as modified by Hang is electrically coupled to the source electrode or the drain electrode.

Claims 1, 3-10, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-17 of Application 17/399,013 (hereafter Application ‘013) in view of Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed., 2013, vol. 52, page 6753-6756) and Oshiyama et al. (JP 2004/273190 A, a machine translated English document is referred to). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 3-10, and 19, the claim 1 of Application ‘013 claims a light emitting device comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises a first host, a second host, and a first dopant (claim 1).
Claim 15 of Application ‘013 claims a first host (Compound 1H-6).
Claim 16 of Application ‘013 claims a second host (Compound 2H-2).
Claim 18 of Application ‘763 claims a dopant (Compound BD2).

    PNG
    media_image12.png
    487
    800
    media_image12.png
    Greyscale

Application ‘013 does not disclose a specific organic light emitting device wherein the emission layer comprise Compound 1H-6, Compound 2H-2, and Compound 1D-1; however, Application ‘013 does teach Compound 1H-1 can be used as the first host, Compound 2H-2 as the second host, and Compound 1D-1 as the first host.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of claim 1 of Application ‘013 by using the Compound 1H-6 as the first host, Compound 2H-2 as the second host, and Compound 1D-1 as the first dopant as taught by Application ‘013.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Each substitution of the first host with Compound 1H-6, the second host with Compound 2H-2, and the first dopant with Compound 1D-1 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Each selection of the first host being Compound 1H-6, the second host being Compound 2H-2, and the first dopant being Compound 1D-1 would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).
The modification provides the modified organic light emitting device of Application ‘013 comprising a first electrode; a second electrode; and an emission layer between the first and the second electrodes, wherein the emission layer comprises Compound 1H-1 as a first host, Compound 2H-2 as a second host, and Compound 1D-1 as a dopant.
Compound 1D-1 reads on the limitation of Applicant’s first compound of Formula 1 of claim 1, wherein M is a transition metal, provided M is not Ir (M is Pt); X1-X4 are C, provided that at least one of X1 to X4 is C; T11 to T14 are each a chemical bond; ring CY1 to CY4 are each independently selected from a C5-C30 carbocyclic group (CY1 and CY4 are each phenyl) and a C1-C30 heterocyclic group (CY2 and CY3 are each imidazole); two bonds between X2 and M and between X3 and M are each coordinate bond, and the others are each covalent bond; T1 and T3 are each single bond; T2 is *-O-*’; R1 to R7 can be hydrogen or a substituted or unsubstituted C1-C60 alkyl group (methyl).
Compound 2H-2 reads on the limitation of Applicant’s second compound of Formula 2 of claim 1, wherein CY51 to CY53 are each independently C5-C30 carbocyclic group (benzene); b51 to b53 are each 0; X54 to X56 are each N; R51 to R53 are each –Si(Q1)(Q2)(Q3); a51 to a53 are each 1; and Q1 to Q3 are each a C6-C60 aryl group.
Compound 1H-6 reads on the limitation of Applicant’s third compound of Formula 3 of claim 1, wherein ring CY71 and CY72 are each a C5-C30 carbocyclic group (benzene); X81 is single bond; R71 and R72 are each hydrogen; a71 and a72 are each 0; * indicates a binding site of Formula 3 to a biphenyl-substituted carbazolyl group.
The modified organic light emitting device of Application ‘013 reads on all the limitations of claims 1 and 3-10.
Application ‘013 does not disclose a specific electronic apparatus comprising the organic light emitting device of Application ‘013; however, claim 20 of Application ‘013 claims the organic light emitting device of Application ‘013 can be incorporated into an electronic apparatus.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic light emitting device of Application ‘013 by incorporating the device into the electronic apparatus of claim 20 of Application ‘013, as taught by Application ‘013.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both organic light emitting devices are encompassed by the organic light emitting device claimed in claim 1 of Application ‘013. Thus substitution of organic light emitting devices would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The modification provides the modified electronic apparatus comprising the modified organic light emitting device of Application ‘013, meeting all the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786